Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 26, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 26, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00135-CV
____________
 
IN RE DOUGLAS HUFF FLORES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 18, 2004, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In his petition, relator asks this court to
direct the presiding judge of the 183rd District Court in Harris County to rule
on various motions filed relating to his criminal conviction in cause number
900,159.  The Court of Criminal Appeals
granted relator an out-of-time appeal, and that appeal has been assigned to
this court and is currently pending under our appeal number 14-03-01379-CR.  Therefore, relator=s remedy lies in his appeal.
We deny relator=s petition for writ of mandamus. 
PER CURIAM




 
Petition Denied
and Memorandum Opinion filed February 26, 2004.
Panel consists of
Justices Fowler, Edelman and Seymore.